DETAILED ACTION
This application is responsive to Applicant’s Reply to Restriction filed 8/5/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9 and 11-17) in the reply filed on 8/5/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/2022.

Claim Status
Claims 1-17 are pending.
Claim 10 is withdrawn.
Claims 1-9 and 11-17 have been examined on the merits.
Claim Objections
Claims 2 is objected to because of the following informalities: 
Regarding claim 2, line 2 should be amended to read: “wherein the inside pressure of the housing box is” for consistency with claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Pub. 2017/0067160, hereafter: Kato) in view of Kato et al. (US Pub. 2016/0122872, hereafter: ‘872).
Regarding claim 1, Kato teaches a substrate processing apparatus ([0026] and Figs. 1-3, film forming apparatus #1) comprising: a vacuum chamber ([0027] and Figs. 1-3, vacuum chamber #11); a rotary table disposed inside the vacuum chamber and configure to rotate ([0027] and Figs. 1-3, rotary table #3); and a housing box disposed inside the vacuum chamber and configured to rotate together with the rotary table ([0031] and Figs. 1-3, ring plate #21 with inner volume rotates with table #3).

Kato does not explicitly teach wherein the housing box has an inside pressure higher than in the vacuum chamber. Additionally, it is unclear if the housing box of Kato is capable of maintaining a higher pressure than the inside of the vacuum chamber. Kato teaches wherein the grooves/protrusions #23A/B prevent the processing gas from sticking to the internal components #20 and #22, but it does not describe where the grooves/protrusions define an airtight space.
However, ‘872 teaches wherein a housing box has an inside pressure higher than in a vacuum chamber (‘872 – [0046] and Fig. 1, gas nozzle #48 supplying inert gas to the space between wall #45, surrounding rotation shaft #26 and support ring #42).
Kato and ‘872 both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the housing box of Kato to comprise an inert gas delivery system to adjust the pressure of said housing box in order to purge and remove contaminants generated in said housing by a rotation mechanism (‘872 – [0081] and [0085]).

Regarding claim 2, Kato does not explicitly teach wherein pressure inside the housing box is atmospheric pressure. Additionally, it is unclear if the housing box of Kato is capable of maintaining a higher pressure than the inside of the vacuum chamber. Kato teaches wherein the grooves/protrusions #23A/B prevent the processing gas from sticking to the internal components #20 and #22, but it does not describe where the grooves/protrusions define an airtight space.
However, ‘872 teaches wherein a housing box is capable of having an inside pressure higher than in a vacuum chamber (‘872 – [0046] and Fig. 1, gas nozzle #48 supplying inert gas to the space between wall #45, surrounding rotation shaft #26 and support ring #42).
Kato and ‘872 both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the housing box of Kato to comprise an inert gas delivery system to adjust the pressure of said housing box in order to purge and remove contaminants generated in said housing by a rotation mechanism (‘872 – [0081] and [0085]).
	As such, modified Kato would be capable of having a pressure inside the housing box be atmospheric pressure depending on the amount of inert gas supplied.

Regarding claim 3, Kato teaches wherein the housing box is disposed under the rotary table (see Fig. 1, space defined by #21 positioned below #3).

Regarding claim 4, Kato teaches a plurality of connectors that are arranged in a circumferential direction of the rotary table and that connect the rotary table and the housing box (Kato – [0036] and Figs. 1 and 4, pillars #31 connect #3 and the ring plate #21 with inner volume).

Regarding claim 5, Kato teaches a plurality of stages arranged in a circumferential direction of the rotary table and configured to support substrates placed on an upper surface thereof (Kato – [0037] and Figs. 1-3, circular wafer holders #32 arranged within recesses #32A, holding wafers W); and a plurality of drive units disposed inside the housing box and configured to rotate the stages relative to the rotary table (Kato – [0037] and Figs. 1 and 3, magnetic gears #35 rotates wafer holders #32).

Regarding claim 6, Kato teaches rotating shafts (Kato - [0037] and Figs. 1 and 3, rotary shafts #33) connecting the stages and the drive units (Kato – [0037] and as seen in Figs. 1 and 3), and configured to transmit power of the drive units to the stages (Kato – [0037]: gears #35 rotate shafts #33 to rotate holders #32).

Regarding claim 7, Kato teaches wherein the housing box includes a storage part (Kato – Figs. 1 and 3, space defined by ring plate #21) extending in a direction of rotation of the rotary table to form an annular shape, the storage part having a rectangular cross-sectional shape at a cross section perpendicular to a circumferential direction of the annular shape (Kato – Figs. 1 and 3, rectangular cross-section of the space defined by plate #21).

Regarding claim 8, Kato does not teach wherein the housing box includes a communication part communicating with the storage part to supply fluid to the storage part.
However, ‘872 teaches wherein a housing box (‘872 – [0046] and Fig. 1, space between wall #45 surrounding rotation shaft #26 and support ring #42) includes a communication part communicating with a storage part to supply fluid to the storage part (‘872 – [0046] and Fig. 1, gas nozzle #48 supplying inert gas to the space between wall #45 via supply path #47, N2 source not shown).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the housing box of Kato to comprise an inert gas delivery system to adjust the pressure of said housing box in order to purge and remove contaminants generated in said housing by a rotation mechanism (‘872 – [0081] and [0085]).

Regarding claim 11, Kato teaches wherein the housing box is disposed under the rotary table (see Fig. 1, space defined by #21 positioned below #3).

Regarding claim 12, Kato teaches a plurality of connectors that are arranged in a circumferential direction of the rotary table and that connect the rotary table and the housing box (Kato – [0036] and Figs. 1 and 4, pillars #31 connect #3 and the ring plate #21 with inner volume).

Regarding claim 13, Kato teaches a plurality of stages arranged in a circumferential direction of the rotary table and configured to support substrates placed on an upper surface thereof (Kato – [0037] and Figs. 1-3, circular wafer holders #32 arranged within recesses #32A, holding wafers W); and a plurality of drive units disposed inside the housing box and configured to rotate the stages relative to the rotary table (Kato – [0037] and Figs. 1 and 3, magnetic gears #35 rotates wafer holders #32).

Regarding claim 14, Kato teaches rotating shafts (Kato - [0037] and Figs. 1 and 3, rotary shafts #33) connecting the stages and the drive units (Kato – [0037] and as seen in Figs. 1 and 3), and configured to transmit power of the drive units to the stages (Kato – [0037]: gears #35 rotate shafts #33 to rotate holders #32).

Regarding claim 15, Kato teaches wherein the housing box includes a storage part (Kato – Figs. 1 and 3, space defined by ring plate #21) extending in a direction of rotation of the rotary table to form an annular shape, the storage part having a rectangular cross-sectional shape at a cross section perpendicular to a circumferential direction of the annular shape (Kato – Figs. 1 and 3, rectangular cross-section of the space defined by plate #21).

Regarding claim 16, Kato does not teach wherein the housing box includes a communication part communicating with the storage part to supply fluid to the storage part.
However, ‘872 teaches wherein a housing box (‘872 – [0046] and Fig. 1, space between wall #45 surrounding rotation shaft #26 and support ring #42) includes a communication part communicating with a storage part to supply fluid to the storage part (‘872 – [0046] and Fig. 1, gas nozzle #48 supplying inert gas to the space between wall #45 via supply path #47, N2 source not shown).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the housing box of Kato to comprise an inert gas delivery system to adjust the pressure of said housing box in order to purge and remove contaminants generated in said housing by a rotation mechanism (‘872 – [0081] and [0085]).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Pub. 2017/0067160, hereafter: Kato) and Kato (US Pub. 2016/0122872, hereafter: ‘872), as applied to claims 1-8 and 11-16 above, and further in view of Chuang (US Patent 6,733,621).
The limitations of claims 1-8 and 11-16 are set forth above.
Regarding claim 9, modified Kato does not teach wherein the fluid includes air (‘872 teaches N2 gas).
However, Chuang teaches wherein nitrogen or clean dry air (CDA) are both common sources of purge gas. (Chuang – C5, L1-11).
Modified Kato and Chuang both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the nitrogen purge gas of modified Kato to comprise clean dry air, since Chaung recognizes the two gases as equivalent species for chamber purging (Chuang – C5, L1-11). See MPEP 2144.06(II).
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 17, modified Kato does not teach wherein the fluid includes air (‘872 teaches N2 gas).
However, Chuang teaches wherein nitrogen or clean dry air (CDA) are both common sources of purge gas. (Chuang – C5, L1-11).
Modified Kato and Chuang both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the nitrogen purge gas of modified Kato to comprise clean dry air, since Chaung recognizes the two gases as equivalent species for chamber purging (Chuang – C5, L1-11). See MPEP 2144.06(II).
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wollam (US Patent 3,783,822) teaches a CVD apparatus with planetary motion substrate processing (Fig. 5). Hurwitt (US Patent 5,795,448) teaches a CVD apparatus with magnetic rotating devices for substrates (Fig. 2). Smith (US Pub. 2007/0098895) teaches a sputtering apparatus with gear-driven planetary rotation (Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718